Citation Nr: 1752537	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-31 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral metatarsalgia.

3.  Entitlement to service connection for bilateral gout.

4.  Entitlement to service connection for degenerative changed of the 1st metatarsophalangeal joint, right foot.

5.  Entitlement to service connection for Taylor bunionette and hallux limitus, right foot. 

6.  Entitlement to service connection for hallux limitus, left foot. 

7.  Entitlement to rating in excess of 10 percent for status post left fifth metatarsal head osteotomy.

8.  Entitlement to an initial compensable rating for right foot ligamentous strain. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1988. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2013, and June 2015 rating decisions.  The March 2011 and May 2013 rating decisions were from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

The Board notes that the Veteran's claims for bilateral plantar fasciitis; bilateral metatarsalgia; bilateral gout; degenerative changed of the 1st metatarsophalangeal joint, right foot; Taylor bunionette and hallux limitus, right foot; hallux limitus, left foot; and an increased rating for status post left fifth metatarsal head osteotomy were not certified to the Board.  Although these matters were not certified to the Board, an appeal has been perfected.  In addition, the RO has not indicated that it is undergoing any further development of the claim.  Thus, the Board has properly taken jurisdiction of the Veteran's claims for bilateral plantar fasciitis; bilateral metatarsalgia; bilateral gout; degenerative changed of the 1st metatarsophalangeal joint, right foot; Taylor bunionette and hallux limitus, right foot; hallux limitus, left foot; and an increased rating for status post left fifth metatarsal head osteotomy, and they have been listed among the issues on appeal on the title page.  See 38 C.F.R. § 19.35 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the Veteran's increased rating claims, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016).  Although the Veteran's right foot ligamentous strain is evaluated under Diagnostic Code 5284 and his status post left fifth metatarsal head osteotomy is rated under diagnostic code 5283, the Court has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Rather, the Court held that § 4.59 is also applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id.

The Veteran underwent VA examinations in April 2013 and most recently in August 2015.  A review of the examination reports reveals active range of motion, passive range of motion and range of motion during weightbearing and non-weightbearing were not obtained.  Consequently, the Board finds that examinations to be inadequate for rating purposes and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's claims on appeal for service connection and an increased rating for status post left fifth metatarsal head osteotomy, a rating decision was issued in May 2013, and the Veteran filed an NOD in May 2014.  An SOC was issued in June 2015.  VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran failed to respond and the matter was closed in August 2015; however, a VA Form 9 was received in August 2015 and is associated the electronic folder in VBMS.  Thus, although these matters were not certified to the Board, an appeal has been perfected.  

Subsequent to the June 2015 Statement of the Case, the AOJ afforded the Veteran additional VA examinations in August 2015.  However, subsequent to the addition of new evidence to the record, the AOJ both failed to reconsider the pending claims, and failed to issue a supplemental statement of the case for these issues.  See 38 C.F.R. §§ 3.156 (b), 19.31, 20.1304 (2017).  

Further, the Board notes that the record reveals discrepancies between the diagnoses provided by the April 2013 VA examiner and the diagnoses provided in the Veteran's private treatment records dated in 2014 and the August 2015 VA examiner.  Therefore, on remand, the examiner should explicitly address all foot diagnoses of record and provide a detailed rationale where any previous diagnosis is found to be unwarranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 4.2; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The August 2015 VA examiner also indicated that clarification was needed regarding the Veteran's service-connected disabilities.  Thus on remand, clarification should be provided to the VA examiner regarding the current service-connected disabilities as well as the disabilities for which service connection is being sought.  To the extent that the Veteran seeks secondary service-connection, the opinion should address whether the Veteran's current claimed disabilities are caused or aggravated by his service-connected disabilities to include status post left fifth metatarsal head osteotomy, left ankle ligamentous strain, right ankle ligamentous strain, and right foot ligamentous strain.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records from May 2014 to the present. 

2.  Then, schedule the Veteran for one or more VA examinations to determine the current nature and severity of his right foot ligamentous strain and left fifth metatarsal head osteotomy.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail. 

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected right foot ligamentous strain and left fifth metatarsal head osteotomy, and address the respective rating criteria as found in 38 C.F.R. § 4.71, Diagnostic Codes 5284 and 5283 (2017).  

Full range of motion testing should be performed where possible.  The joint(s) involved should be tested in both active and passive motion, and in weight-bearing and non-weight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Clarify whether the Veteran has any current additional diagnoses to include bilateral plantar fasciitis; bilateral metatarsalgia; bilateral gout; degenerative change of the 1st metatarsophalangeal joint, right foot; Taylor bunionette and hallux limitus, right foot; and hallux limitus, left foot.

Clearly state whether previous diagnoses or findings were unwarranted and provide a full rationale for that determination, citing the objective medical findings leading to the conclusions.  To the extent possible, reconcile any discrepancies between the diagnoses noted in the April 2013 VA examination report and the 2014 VA treatment records and August 2015 VA examination report.

For any diagnosis found to be warranted, to include the Veteran's claimed bilateral plantar fasciitis; bilateral metatarsalgia; bilateral gout; degenerative changed of the 1st metatarsophalangeal joint, right foot; Taylor bunionette and hallux limitus, right foot; and hallux limitus, left foot, state whether such are part and parcel of, or are otherwise caused or aggravated by his service-connected disabilities to include status post left fifth metatarsal head osteotomy, left ankle ligamentous strain, right ankle ligamentous strain, and right foot ligamentous strain.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Thereafter, undertake any additional development deemed warranted, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




